Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recites the limitation “at a second instance after the second instance.” This is indefinite. For the purposes of this office action it will be assumed that this limitation should be “at a second instance after the first instance.” 

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“cutting mechanism” in claims 1, 2, 5, 10, 24, 25, and 27.

“wetting mechanism” in claims 8, 9, and 30. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For cutting mechanism the equivalents would be equivalents to a blade. 
For feeding mechanism the equivalents would be equivalents to a roller. 
For wedding mechanism the equivalents would be equivalents to a reservoir. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 13, 21-24, 27-29, and 31 is/are rejected under 35 USC 102 as being anticipated by Kisch (US 20100230043 A1, hereinafter “Kisch”) or alternatively under 35 U.S.C. 103 as being unpatentable over Kisch  in view of Fuerstenberg (US 20160046082 A1, hereinafter “Fuerstenberg”).

Regarding claim 1, Kisch teaches an additive manufacturing system configured to discharge a continuous reinforcement (0022 teaches continuous fiber reinforced prepreg tape), comprising: 
a support (head displacement device 61, see [0031] teaching a robot displaces the head); 
a compactor (roller 34) operatively connected to and movable by the support, the compactor being configured to apply a pressure to the continuous reinforcement during (see Figs. 1, 3-4, and 7 showing compacting during discharge) discharge; 
a feed mechanism (the roller of cutter 42; see Figs. 1, 3-4, and 7) configured to move toward and away from the compactor (0026 teaches that during cutting roller 34 deflects from 42); and 
a cutting mechanism (see Fig. 3 showing the cutter between the compactor and the feed mechanism) disposed between (see Fig. 3; page 7 of applicant’s specification dated 16 Jan 2021 states that the feed roller, with the cutting mechanism, rotates) the feed mechanism and the compactor, the cutting mechanism being configured to selectively (compare Figs. 3-4) engage the continuous reinforcement.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Fuerstenberg and Kisch as Fuerstenberg teaches that having a movable pressing and feeding mechanism allows the feeding mechanism to either press the material being shaped or function as merely a passive support, depending upon the shape of the article that needs to be produced (0016). 

Regarding claim 2, Kisch teaches wherein the cutting mechanism is configured to selectively move radially outward (compare figs. 3 and 4) toward the continuous reinforcement. 

Regarding claim 13, Kisch teaches that guides deflect the reinforced tape to the roller 34 (0024). Thus, the center point of the tool may be obviously adjusted based upon the deflection of the guides (see 4,699,683 and 7,213,629, and in U.S. patent application Ser. No. 12/038,155 incorporated by reference). It would have been obvious to align the tape off of the roller 34 as that is the last thing the reinforced tape touches before it is placed down. 

Regarding claim 21, Kisch teaches a print head (see Fig. 1), comprising: 
a discharging end (nip 31, Fig. 1) configured to discharge a continuous reinforcement (see abstract) at least partially coated in a liquid matrix (0022 teaches a prepreg); 
a compactor (roller 34) configured to compact the continuous reinforcement during discharge (see Figs. 1, 3-4, 7) of the continuous reinforcement from the discharging end; and 

Under an interpretation that roller 34 does not deflect sufficiently from roller 42, in the same field of endeavor Fuerstenberg teaches that a counter-roller may be moved toward or away from a compacting roller (see Figs. 2, 3, and 5). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Fuerstenberg and Kisch as Fuerstenberg teaches that having a movable pressing and feeding mechanism allows the feeding mechanism to either press the material being shaped or function as merely a passive support, depending upon the shape of the article that needs to be produced (0016).

Regarding claim 22, Kisch fails to teach the limitations of claim 22. 
In the same field of endeavor Fuerstenberg teaches that teaches that a counter-roller may be moved toward or away from a compacting roller (see Figs. 2, 3, and 5). 
Fuerstenberg teaches that having a movable pressing and feeding mechanism allows the feeding mechanism to either press the material being shaped or function as merely a passive support, depending upon the shape of the article that needs to be produced (0016). Thus, a person having ordinary skill in the art before the effective filing date would have found such a movement obvious in view of the desired article to be built. 


In the same field of endeavor Fuerstenberg teaches that a UV light may be placed after the shaping head compactor in order to cure the reinforced material that is placed down (0013). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Fuerstenberg and Kisch as Fuerstenberg teaches that a UV light is suitable where the fiber reinforced material is composed of UV curable plastic. 

Regarding claim 24, Fuerstenberg teaches a cutting mechanism (cutter blade 46) configured to cut the continuous reinforcement, the cutting mechanism being located between (see Fig. 3; page 7 of applicant’s specification dated 16 Jan 2021 states that the feed roller, with the cutting mechanism, rotates) the feed mechanism and the compactor.

Regarding claim 27, Kisch teaches wherein the cutting mechanism is configured to selectively move radially outward (compare figs. 3 and 4) toward the continuous reinforcement. 

Regarding claim 28, Kisch fails to teach wherein the actuator is configured to move the feed mechanism in the first direction towards the compactor and in the second direction away from the compactor.
In the same field of endeavor Fuerstenberg teaches that teaches that a counter-roller may be moved in a first direction toward or in a section direction away from a compacting roller (see Figs. 2, 3, and 5). 


Regarding claim 29, Kisch fails to teach a controller in communication with the feed mechanism, wherein the controller is configured to cause the feed mechanism to move: in the first direction towards the compactor; and in the second direction away from the compactor. 
In the same field of endeavor Fuerstenberg teaches that teaches that a counter-roller may be moved in a first direction toward or in a section direction away from a compacting roller (see Figs. 2, 3, and 5) and that a controller may control the movement of the tool head with the counter rollers (0052). 
Fuerstenberg teaches that having a movable pressing and feeding mechanism allows the feeding mechanism to either press the material being shaped or function as merely a passive support, depending upon the shape of the article that needs to be produced (0016). Thus, a person having ordinary skill in the art before the effective filing date would have found such a movement obvious in view of the desired article to be built.

Regarding claim 31, Kisch teaches wherein: the print head is configured to connect to a support (head displacement device 61, see [0031] teaching a robot displaces the head); and the print head is movable by (head displacement device 61, see [0031] teaching a robot displaces the head) the support.

Claims 5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisch in view of Fuerstenberg and further in view of Charles (US 4508584 A, hereinafter “Charles”). 

Regarding claim 5 and 25, Kisch fails to teach an actuator operatively connected to the cutting mechanism.  
In the same field of endeavor Charles teaches that a cutting mechanism (knife blade 132, see Fig. 4B) may be recessed in a roller that conveys reinforced tape (col. 6 ll. 8-25 teach radial adjustment of the knife edge via solenoid). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kisch and Charles, as a retractable blade allows for compression as well as cutting of the material to the proper length. Kisch teaches that it is desirable to have a blade close to the point of compaction so that shorter segments may be cut than conventional methods, which ultimately saves materials (0003-0005). 

Claims 8, 9, 11, 12, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisch in view of Fuerstenberg and further in view of Witzel et al. (US 20150314522 A1, hereinafter “Witzel”)
Regarding claim 8 and 30, Kisch fails to teach a wetting mechanism located upstream of the compactor, the wetting mechanism being configured to at least partially wet the continuous reinforcement with a liquid matrix.  
In the same field of endeavor Witzel teaches that a wetting station (22i; 0030) may be used to impregnate fibers with resin upstream of a compactor (see Fig. 3a and 3b). 


Regarding claim 9, Kisch teaches further including a supply of the continuous reinforcement (25, Fig. 1). 
Kisch does not explicitly teach a supply located upstream of the wetting mechanism.  
In the same field of endeavor Witzel teaches a supply of continuous reinforcement (Ri or Rj, Fig. 3a and 0027) upstream of the wetting mechanism. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Witzel and Kisch. Witzel teaches that online-prepregging eliminates the need to have a pre-preg preformed before the layup process (0048). Thus, the method of Witzel is obviously substitutable with that of Kisch. 

Regarding claim 11, Kisch fails to teach a cure enhancer configured to expose the liquid matrix to cure energy during or after application of the pressure by the compactor.  
In the same field of endeavor Fuerstenberg teaches that a UV light may be placed after the shaping head in order to cure the reinforced material that is placed down (0013). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Fuerstenberg and Kisch as Fuerstenberg teaches that a UV light is suitable where the fiber reinforced material is composed of UV curable plastic. 

.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisch in view of Fuerstenberg and Witzel and further in view of Assink et al. (US 5580413 A, hereinafter “Assink”)
Regarding claim 10, Kisch fails to teach the additive manufacturing system of claim 9, further including: 
a sensor configured to generate a signal indicative of a payout of the supply; and 
a controller in communication with the sensor and the cutting mechanism, the controller being configured to selectively affect at least one of a movement of the support or a severing attempt by the cutting mechanism based at least in part on the signal.  
In the same field of endeavor Assink teaches that a sensor may be used to detect when a spool of composite tape has run out and give a signal to the movement of the carrier (see claim 14). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Assink and Kisch. It has been held that automating human activities, such as sensing when a spool is running out of material, is prima facie obvious. Further, it would have been obvious to a person having ordinary skill in the art . 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kisch in view of Fuerstenberg and Witzel and further in view of Nishimura (US 20150328876 A1). 
Kisch fails to teach a spool about which the continuous reinforcement is wound; a sensor configured to generate signals indicative of a movement of the spool; and a controller in communication with the sensor and the cutting mechanism, the controller being configured to: receive, at a first instance, a first signal indicative of the cutting mechanism cutting the continuous reinforcement; receive, at a second instance after the second instance, a second signal indicative of the movement of the spool; and cause, based at least in part on the second signal, at least one of: the print head to stop moving, or the cutting mechanism to cut the continuous reinforcement. 
In the same field of endeavor Nishimura teaches that the predetermined feed length for one strip of material that is laid down may be detected as the material is retrieved from the spool and is controlled by a controller (0112). Nishimura teaches that the cutting of the predetermined length is controlled by the controller (0095). Thus, in order to lay a specific amount of material the controller must control the cutter to cut at a certain position, feed a predetermined length, and then cut at that predetermined length. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kisch and Nishimura, as Nishimura teaches that using sensors to control feeding may reduce the tension on the conveyed reinforcement. Further, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742